  Case 20-21652       Doc 38    Filed 08/05/21 Entered 08/05/21 21:05:14            Desc Main
                                  Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                       )              Case No.: 20-21652
                                             )
               Jennifer D Turner             )              Chapter 13
                                             )
                      Debtor(s).             )              Judge Jack B. Schmetterer


                   NOTICE OF MOTION & SHORTEN NOTICE

TO: See attached service list via U.S. Mail and Electronic Service Notice to applicable parties
PLEASE TAKE NOTICE that on August 18, 2021, at 10:00 am, I will appear before the
Honorable Jack B. Schmetterer or any judge sitting in that judge’s place and present the attached
Motion to Use Sell or Lease Property 363(b) on shortened notice at which time you may appear
if so desired, a copy of which is hereby filed with this notice.
This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must
do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting

ID and password. - Meeting ID: 161 123 7008 - Passcode: 277139

To appear by telephone, call Zoom for Government at 669-254-5252 or 646-828-7666. Then
enter the meeting ID and password above.

The meeting ID and password can also be found on the judge’s page on the court’s web site.

 If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                                                             By: David H Cutler
                                                                            Attorney for Debtor
                                                                 4131 Main St. Skokie, IL 60076
                                                                       cutlerfilings@gmail.com

CERTIFICATE OF SERVICE I, David H Cutler, certify/declare under penalty of perjury under
the laws of the United States of America that I served a copy of this notice and the attached
motion/application on each entity shown on the attached list at the address shown and by the
method indicated on the list on August 5, 2021, before 10:00 p.m.
                                                            /s/ David H. Cutler
                                                            David H. Cutler, esq.
Case 20-21652   Doc 38   Filed 08/05/21 Entered 08/05/21 21:05:14    Desc Main
                           Document     Page 2 of 4


                                               Attorney for Debtor(s)
                                               Cutler & Associates Ltd.
                                               4131 Main St.
                                               Skokie IL 60076
                                               (847) 673-8600




                                     2
  Case 20-21652         Doc 38       Filed 08/05/21 Entered 08/05/21 21:05:14          Desc Main
                                       Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )               Case No.: 20-21652
                                               )
                Jennifer D Turner              )               Chapter 13
                                               )
                        Debtor(s).             )               Judge Jack B. Schmetterer


    MOTION TO USE SELL OR LEASE PROPERTY 363(b) FOR THE PURPOSES OF A
                              SHORT SALE

         NOW COMES the Debtor, Jennifer D Turner, (hereinafter referred to as “DEBTOR”), by

and through her attorneys, Cutler and Associates, Ltd., and move this Honorable Court for entry

of an Order to Use Sell or Lease Property 363(b) for the purposes of a Short Sale and in support

thereof, respectfully represents as follows:

         1.    On December 17, 2020, the Debtor filed a petition for relief under Chapter 13 of the

               Bankruptcy Code.

         2.    Debtors Chapter 13 plan was confirmed by this Honorable court on April 7, 2021.

         3.    The Debtor would like to proceed to accept an offer to short-sale the real property

               located at 5339 Lincoln Ave Skokie, IL 60077. (See attached Exhibit A)

         4.    The real estate property is encumbered by a mortgage with Land Home Financial

               Services Inc., for approximately $278,632.12.

         5.    That Land Home Financial Services Inc. has given approval of the short sale. (See

               attached Exhibit B)

         6.    The Debtor has a benefit to short sale this property so there is no deficiency that the

               Debtor needs to pay through the Plan.

         7.    That the automatic stay has not been lifted from the property.




                                                   3
  Case 20-21652       Doc 38     Filed 08/05/21 Entered 08/05/21 21:05:14            Desc Main
                                   Document     Page 4 of 4


       8.    Therefore, the Debtor requests that this Honorable Court allow her to enter into this

             short-sale agreement.

       WHEREFORE, Debtor respectfully prays that this Court enter an order granting her

authority to enter in the short-sale agreement for the property located at, 5339 Lincoln Ave

Skokie, IL 60077, and for such other and further relief this court deems just and equitable.



                                                             /s/ David H. Cutler
                                                             David H. Cutler, ESQ
                                                             Attorney for Debtor(s)
                                                             Cutler & Associates Ltd.
                                                             4131 Main Street
                                                             Skokie IL 60076
                                                             (847) 673-8600




                                                 4
